Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           The application has been amended as follows:
           (1) In claim 14, line 17, after “contacting”, --the-- has been added.
           (2) In claim 14, line 17, “a” (second occurrence) has been changed to --the--.   
           (3) In claim 14, line 20, after “surface”, --,-- has been added.
           (4) In claim 16, line 1, “14” has been changed to --15--.
           (5) In claim 17, line 1, “14” has been changed to --15--.
           (6) In claim 17, line 2, after “such”, --that-- has been added.
           (7) In claim 19, line 2, after “that”, --there is a gap between the guard contact surface and the transverse contact member-- has been added.
           (8) In claim 19, line 2, “no portion of the extension contact surface is contiguous with the guard contact surface” has been deleted.
           (9) In claim 22, line 2, “a” has been changed to --the--.
           (10) In claim 24, line 2, after “such”, --that-- has been added.

2.        Authorization for this examiner’s amendment was given in an interview with Michael A. Scaturro on September 14, 2021.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724